    Case 4:20-cr-00123-WTM-CLR Document 2 Filed 11/05/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

UNITED STATES OF AMERICA                     ENDICTMENTNO. CS420 123
             V.                              18 U.S.C.§ 2261A(2)
                                             Cyberstalking
BRANNON JEFFRIES

                         PENALTY CERTIFICATION


      The undersigned Assistant United States Attorney hereby certifies that the

maximum penalties for the offenses charged in the Indictment are as follows:

Count 1:    Cyberstalking
                 18 U.S.C. § 2261A(2)
                   • Not more than five (5) years ofimprisonment
                   • Not more than a $250,000 fine
                   • Not more than 3 years of supervised release
                   • $100 special assessment


                                      Respectfully submitted,

                                      BOBBY L. CHRISTINE
                                      UNITED STATES ATTORNEY


                                     /S/Frank M.Penninerton. II
                                      Frank M.Pennington, II
                                      Assistant United States Attorney
                                      GA Bar Number 141419


                                                                               r-o
                                                                               C=3
                                                                               r~o




                                                                                            -rj
                                                                                I

                                                                                      >c:ni
                                                                               33J»   rc—'cj
                                                                                      o
                                                                                      :=o
                                                                               V?
                                                                               cn
                                                                               CD
